[Cite as State ex rel. DeMarco v. Indus. Comm., 2021-Ohio-1937.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State ex rel. Christian M. DeMarco,                   :

                Relator,                              :

v.                                                    :               No. 19AP-227

Industrial Commission of Ohio et al.,                 :            (REGULAR CALENDAR)

                Respondents.                          :



                                           D E C I S I O N

                                      Rendered on June 8, 2021


                On brief: Nager, Romaine, & Schneiberg Co., LPA, Jerald A.
                Schneiberg, and Catherine Lietzke, for relator.

                On brief: Dave Yost, Attorney General, and Andrew J.
                Alatis, for respondent Industrial Commission of Ohio.

                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

LUPER SCHUSTER, J.
        {¶ 1} Relator, Christian M. DeMarco, initiated this original action requesting that
this court issue a writ of mandamus ordering respondent, Industrial Commission of Ohio
("commission"), to reconsider its denial of DeMarco's application for an award of additional
benefits based on a violation of a specific safety requirement ("VSSR") by respondent,
Heritage Steel Services, Inc. ("Heritage"), DeMarco's former employer.
        {¶ 2} This matter was referred to a magistrate of this court pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
appended decision, including findings of fact and conclusions of law. The magistrate
determined that the commission abused its discretion because its order denying DeMarco's
No. 19AP-227                                                                                 2


VSSR application is not supported by some evidence. Thus, the magistrate recommends
this court grant DeMarco's request for a writ of mandamus.
       {¶ 3} The commission has filed objections to the magistrate's decision, arguing that
the magistrate improperly reweighed the evidence and erroneously concluded that the
commission's denial of DeMarco's VSSR application is not supported by some evidence.
We agree.
       {¶ 4} For this court to issue the requested writ of mandamus, DeMarco must show
a clear legal right to the relief sought and that the commission has a clear legal duty to
provide such relief. State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). A clear
legal right to a writ of mandamus exists where the relator shows that the commission
abused its discretion by entering an order which is not supported by any evidence in the
record. State ex rel. Elliott v. Indus. Comm., 26 Ohio St.3d 76 (1986). But when the record
contains some evidence to support the commission's findings, there has been no abuse of
discretion and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co.,
29 Ohio St.3d 56 (1987). The commission "has substantial leeway in both interpreting and
drawing inferences from the evidence before it." State ex rel. Lawson v. Mondie Forge, 104
Ohio St.3d 39, 2004-Ohio-6086, ¶ 34. Thus, we must not "second-guess the commission's
evaluation of the evidence." State ex rel. Black v. Indus. Comm., 137 Ohio St.3d 75, 2013-
Ohio-4550, ¶ 22.
       {¶ 5} DeMarco, an ironworker, accidentally fell over 40 feet to the ground as he
was connecting steel beams during the construction of a building for NASA in Cleveland.
He was awarded workers' compensation benefits for his injuries resulting from the fall. The
dispute in this matter centers on the commission's denial of DeMarco's application for an
additional award for an alleged VSSR. See State ex rel. Precision Steel Servs., Inc. v. Indus.
Comm., 145 Ohio St.3d 76, 2015-Ohio-4798, ¶ 15, quoting State ex rel. Newman v. Indus.
Comm., 77 Ohio St.3d 271, 272 (1997) ("An award for a VSSR is 'a new, separate, and
distinct award' over and above standard workers' compensation benefits.").
       {¶ 6} In applying for a VSSR award, the claimant must establish that an applicable
and specific safety requirement exists, which was in effect at the time of the injury, that the
employer failed to comply with the requirement, and the failure to comply was the cause of
the injury in question. State ex rel. Trydle v. Indus. Comm., 32 Ohio St.2d 257 (1972); Ohio
No. 19AP-227                                                                               3


Adm.Code 4121-3-20. The interpretation of a specific safety requirement is within the final
jurisdiction of the commission. State ex rel. Berry v. Indus. Comm., 4 Ohio St.3d 193
(1983). Because a VSSR award is a penalty, it must be strictly construed, and all reasonable
doubts concerning the interpretation of the safety standard are to be construed against its
applicability to the employer. State ex rel. Burton v. Indus. Comm., 46 Ohio St.3d 170
(1989).
       {¶ 7} DeMarco alleges his employer, Heritage, violated Ohio Adm.Code 4123:1-3-
03(J)(1), which states:
               Lifelines, body belts or harnesses and lanyards shall be
               provided by the employer, and it shall be the responsibility of
               the employee to wear such equipment when exposed to hazards
               of falling where the operation being performed is more than six
               feet above ground or above a floor or platform, except as
               otherwise specified in this chapter, and when required to work
               on stored material in silos, hoppers, tanks, and similar storage
               areas. Lifelines and body belts or harnesses shall be securely
               fastened to the structure and shall sustain a static load of no
               less than three thousand pounds.

       {¶ 8} Before the commission, DeMarco and Heritage disputed whether Heritage
afforded to DeMarco the ability to securely attach the safety harness he was wearing to the
structure as he worked to connect steel beams at a hazardous height. Based on the evidence
presented, the commission determined that Heritage proved it had provided the equipment
necessary for DeMarco to securely attach himself to the structure, and therefore concluded
that Heritage met the requirements of Ohio Adm.Code 4123:1-3-03(J)(1). Consequently,
the commission denied the VSSR application.
       {¶ 9} In his decision, the magistrate correctly noted that the presence and quality
of certain apparatuses at the construction site, namely beamers, chokers, and bridge
clamps, were in genuine dispute before the commission. DeMarco and Darren Peters, who
was working near DeMarco at the time of the fall, testified that these appliances were either
not present or of improper quality. Other testimony challenged this. For example, Michael
Connell, an ironworker who was the foreman at the construction site, testified extensively
regarding the equipment available to DeMarco.          This included testimony that good
condition beamers, tie-off chokers, and bridge clamps were available for use at the
No. 19AP-227                                                                                 4


construction site. Thus, we agree with the magistrate's determination that there is some
evidence in the record to support the commission's finding that these appliances were
present and available for use at the construction site. However, the magistrate also
concluded there is no evidence to support the commission's finding that the beamers,
chokers, and bridge clamps could provide reliable and legal attachment points under the
conditions at the time DeMarco fell. We disagree with this conclusion.
       {¶ 10} DeMarco effectively conceded before the magistrate that the presence of
beamers, bridge clamps, and tie-off chokers at the construction site would have constituted
adequate equipment to safely secure himself to the structure. He argued that while the
evidence demonstrated that harnesses, lanyards, and beamers were available for his use at
the construction site, additional, but unavailable, equipment was necessary for him to
securely connect to the structure. As to the latter, DeMarco asserted a "bridge clamp could
have been used to prevent the beamer from slipping off, but these were not on the job
according to Darren Peters and Relator." (DeMarco Brief at 7.) He added, "[s]imilarly the
chockers [also referred to as chokers] which employer claims were at the accident location
were not tie off chockers and therefore not able to tie off to the structure as required by the
code." (DeMarco Brief at 7.) Thus, instead of arguing the adequacy of these appliances,
DeMarco argued that the evidence clearly demonstrated that neither bridge clamps nor tie-
off chokers were available for his use. As the magistrate noted, however, some evidence in
the record demonstrated the presence of these appliances at the construction site. Further,
even if DeMarco did not make such a concession, we disagree with the magistrate's
conclusion that there is no evidence to support a finding that the presence of these
appliances at the construction site met the safety requirements of Ohio Adm.Code 4123:1-
3-03(J)(1).
       {¶ 11} The magistrate characterized foreman Connell's testimony on the issue of the
"adequacy of [the available] equipment under applicable safety standards" as "ambivalent"
and lacking any "definite opinion." (App'x at ¶ 56.) We agree Connell's testimony was to
some degree uncertain regarding whether the equipment on site was adequate to enable
DeMarco to secure himself to the structure as he worked to connect steel beams. Connell
testified in part that DeMarco could have securely attached himself to a beamer on the steel
beam on which he was working, and then used a bridge clamp to keep the beamer from
No. 19AP-227                                                                                 5


possibly sliding toward the unattached end of that beam. But Connell also added that such
an approach, while effective, was not typically done. The magistrate reasoned that because
Connell's testimony was not sufficiently definitive as to the adequacy of the available
equipment, it could not constitute some evidence upon which the commission could rely to
find no VSSR violation. However, even if Connell's testimony was not some evidence upon
which the commission could rely to find Heritage complied with the safety rule at issue,
other testimony before the commission reasonably demonstrated the equipment on site
was sufficient to allow DeMarco to safely secure himself to the structure.
       {¶ 12} Heritage's owner, Jerry Vitanza, a long-time ironworker who frequently
visited the construction site, testified that there were multiple ways DeMarco could have
secured himself to the structure at the time of his fall. For example, Vitanza testified that
DeMarco could have latched himself to the structure by looping his lanyard through a hole
in the steel column to which he was attempting to attach the beam. He further indicated
that DeMarco could have secured himself to the structure if he tied to a beamer or a tie-off
choker, while also using a bridge clamp to preclude either from sliding off the steel beam
that was yet to be connected at one end. Thus, according to Vitanza's testimony, DeMarco
had at least one, if not multiple, means available to safely secure himself to the structure as
he worked to connect the steel beams. This testimony constituted some evidence upon
which the commission could rely to find Heritage did not violate Ohio Adm.Code 4123:1-3-
03(J)(1).
       {¶ 13} Following our independent review of the record pursuant to Civ.R. 53, we find
the magistrate erred in determining that DeMarco is entitled to the requested writ of
mandamus. We concur in the magistrate's recitation of the facts, and we supplement those
facts as we have deemed appropriate.         We disagree, however, with the magistrate's
conclusions of law. Accordingly, we adopt the magistrate's findings of fact, as amplified
herein, but not his conclusions of law. We therefore sustain the commission's objections to
the magistrate's decision and deny DeMarco's request for a writ of mandamus.
                                                                       Objections sustained;
                                                                  writ of mandamus denied.

                             BROWN and KLATT, JJ., concur.
No. 19AP-227                                                                            6


                                        APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

State ex rel. Christian M. Demarco,          :

               Relator,                      :

v.                                           :                   No. 19AP-227

Industrial Commission of Ohio et al.,        :              (REGULAR CALENDAR)

               Respondents.                  :


                          MAGISTRATE'S DECISION

                              Rendered on November 18, 2020


               Nager, Romaine, & Schneiberg Co., LPA, Jerald A.
               Schneiberg, and Catherine Lietzke, for relator.

               Dave Yost, Attorney General, and Eric J. Tarbox, for
               respondent Industrial Commission of Ohio.


                                      IN MANDAMUS

       {¶ 14} Relator, Christian M. Demarco, brings this original action seeking a writ of
mandamus ordering respondent Industrial Commission of Ohio ("commission") to
remand relator's previously denied application for an award of additional benefits based
upon a violation of a specific safety requirement ("VSSR") by respondent Heritage Steel
Services, Inc., relator's former employer.
Findings of Fact:
       {¶ 15} 1. Relator suffered severe injuries on May 24, 2011 in the course of and
arising out of his employment with Heritage.
No. 19AP-227                                                                               7


       {¶ 16} 2. Relator fell approximately 42 or 47 feet, accounts differ, while
connecting steel beams during erection of a new building.
       {¶ 17} 3. Respondent allowed relator's claim for multiple severe conditions:
               This claim has been allowed for: Traumatic brain injury; closed
               fracture of nasal bone; closed fracture of right orbital floor;
               closed fracture malar/maxillary; closed fracture right three
               ribs; closed fracture left six ribs; closed fracture of sternum;
               effusion except tuberculous; closed fracture right scapula,
               glenoid cavity/neck; closed fracture left pubis; fracture left L5
               transverse process; closed fracture sacrum/coccyx; closed right
               kidney laceration; closed liver laceration; closed fracture right
               lower radius with ulna; closed right traumatic pneumothorax;
               closed left traumatic pneumothorax; right suprascapular nerve
               injury; substantial aggravation lumbar facet arthropathy L3-4,
               L4-5, L5-S1; thoracic sprain/strain grade 2; chronic sprain/-
               strain of ribs.

       {¶ 18} 4. Relator then filed an application for an additional award based on his
employer's violation of a VSSR. After initially citing multiple sections, relator refined his
application to violations under Ohio Adm.Code 4123:1-3-03(J)(1).
       {¶ 19} 5. Relator's VSSR application is based upon the employer's failure to
provide appropriate safety equipment with which he could tie off his harness securely to
the structure while undertaking work at height. A pertinent part of Ohio Adm.Code
4123:1-3-03(J)(1) states: "Lifelines and body belts or harnesses shall be securely fastened
to the structure."
       {¶ 20} 6. A staff hearing officer ("SHO") denied the VSSR application on July 7,
2016, finding there were appropriate devices available with which relator could have tied-
off to the building structure, had he chosen to do so. The SHO noted that Ohio Adm.Code
4123:1-3-03(J)(1) further states:
               Lifelines, body belts or harnesses and lanyards shall be
               provided by the employer, and it shall be the responsibility of
               the employee to wear such equipment when exposed to hazards
               of falling where the operation being performed is more than six
               feet above ground or above a floor or platform.

       {¶ 21} The SHO further noted in her report:
No. 19AP-227                                                                            8


               It is undisputed that the Injured Worker was wearing a fall
               protection arrest harness and a bridge belt which were his own
               which is common in the industry for iron workers to provide
               their own personal harnesses. * * * However, the Injured
               Worker was not tied off/secured at the time of the fall.

        {¶ 22} The SHO concluded that, despite relator's testimony that his employer had
not furnished anchoring equipment with which relator could tie off his harness's safety
lanyard to a secure part of the structure, Heritage presented evidence that this equipment
was on the job site and available to relator. The SHO determined that the employer had
provided beamers, chokers, and bridge clamps, and that these were suitable for tying of
on an unconnected beam. The SHO further concluded that Heritage had established by a
preponderance of the evidence that the equipment required by Ohio Adm.Code 4123:1-3-
03(J)(1) was provided and there was no VSSR violation.
        {¶ 23} 7. The commission denied rehearing by order dated September 1, 2016.
        {¶ 24} 8. Relator filed his complaint for mandamus with this court on April 15,
2019.
        {¶ 25} 9. The uncontested aspects of the evidence establish that relator was an
experienced ironworker with a preference for working as a "connector," which involves
the initial connection of steel beams and columns for each incremental increase in height
in a new building structure. On the day of his accident, relator was working to connect
beams to column tops on the fourth floor of a new structure built for NASA. A crane
hoisted the new beams into position under the guidance of the connector team, who used
hand signals and radios to communicate with the crane operator. Workers setting beams
on the perimeter of the building and above 30 feet were required under Occupational
Health and Safety Administration ("OSHA") regulations to tie-off. Workers at lower
heights or situated away from the perimeter, and therefore above completed floor
decking, had less stringent safety requirements.
        {¶ 26} 10. The NASA building skeleton was prematurely braced in a manner that
put the highest row of columns out of plumb and locked them in place. This displaced or
misaligned the column tops where relator would make his connections with beams
brought up by crane. The locked-in distortion at the top of the structure made the
connections difficult to achieve when new elements were added.
No. 19AP-227                                                                             9


       {¶ 27} 11. Equipment needed by the connection team, including safety appliances,
was placed on the third-floor deck, one level below the connection site. The connection
team secured a ladder on this deck to the first column where a connection would be made,
and thereafter worked along the tops of the new beams as they were added. Moving the
ladder from column to column as work progressed was considered neither efficient nor
secure, because the corrugated steel deck surface made placement of the foot of the ladder
difficult, and safe work practices required that the ladder be attached to a column at each
move. Workers exerting force to align a connection could not safely do so from a position
on the ladder.
       {¶ 28} 12. Relator was working to make a connection at the free end of a horizontal
beam that was already connected at the other end to a column and suspended in the
middle from the crane cable. The connection was extremely tight because of the poor
column alignment. Despite this, relator felt he could still make the connection by prying
the beam end and communicating with the crane operator to request movements.
       {¶ 29} 13. All witnesses agreed that optimum attachment of safety lines to beams
that have one or both ends unconnected to the building structure must be made with
different appliances than when tying off the worker to a beam attached at both ends.
Testimony differed on whether certain methods were prohibited or merely inadvisable.
       {¶ 30} 14. Relator's partner in the two-person connector team was Darren Peters.
Peters was securely tied off using available appliances to another beam nearby, which was
connected at both ends.
       {¶ 31} 15. Relator was not tied off and fell to the outside of the building skeleton
while attempting to lever the beam end into place for connection.
       {¶ 32} 16. Three types of portable appliances used by ironworkers are discussed in
the record: "chokers" (in some documents spelled "chockers"), "beamers," and "bridge
clamps." Chokers are essentially a loop of cable which, when placed around a beam,
provide a secure point to anchor a worker's own safety lanyard, which is attached to the
worker's harness. Aside from safety attachment, chokers serve other purposes such as
lifting attachments for beams raised to the work level by crane. "Beamers" are metal
devices that fit around the top flange of a beam and provide an attachment point. Both
chokers and beamers may slide to allow travel along the beam as the worker moves. For
No. 19AP-227                                                                             10


this reason, neither is suited for use on a beam that is not secured at both ends (a
"floating" beam)—the worker's attachment point might simply slide off the end of the
beam during a fall. Bridge clamps are not safety equipment per se, but are clamped to a
beam or column for various purposes during construction.
       {¶ 33} 17. Relator testified at length before the SHO. He stated that he had
complained to Michael Connell, Heritage's foreman on the site, that there was no place to
tie off on floating beams. (R. 472.) Relator felt the situation called for a system of
stanchions and cables attached to the new beams before they were sent up, or welded
flanges and attachment points on the beams, or holes drilled in beams. (R. 474, 482.)
When relator pushed Connell on the lack of tie-off points, Connell told him to give the
appearance of tying off in places where he could not actually do so, in order to avoid
exposing Heritage to workplace safety fines.
       {¶ 34} Relator noted that some beams might incorporate as part of their structural
connection point a lug or flange on the end that would prevent a beamer from sliding off
a floating beam, but those going up on the NASA building were not so shaped. (R. 487-
88.) Relator also noted that beams with certain cross-sections or profiles would not
accommodate a beamer, but those he worked with on the day of the accident presented
no such impediment. During testimony, relator vigorously rejected counsel's suggestion
that a bridge clamp could be used to provide an anchor or stop for a beamer to keep it
from sliding. Relator stated that this was not accepted practice, and moreover Federal
OSHA rules required that 5000 pounds of torque be applied to a bridge clamp when so
used, which was beyond the strength of an individual worker to apply. (R. 474, 487.)
Relator recalled that any chokers present on the third-floor deck were not suitable for tie-
off, because they had been used for other construction purposes and were therefore no
longer legal as safety appliances, which must be "pristine." (R. 488.) He did not recall any
beamers present on the deck. (R. 479.) Even if appropriate chokers and beamers had been
available on the deck, they would not have solved his tie-off needs for work on a floating
beam. (R. 488.) Relator cited OSHA regulations under "Subpart R" as governing the
NASA job site, although he inferred that NASA may have had additional workplace rules
in effect.
No. 19AP-227                                                                               11


       {¶ 35} 18. Darren Peters presented testimony that corroborated that of relator
regarding the safety situation on the NASA job. He agreed that they had approached
Connell about the lack of attachment points, and that Heritage rejected his suggestion of
welding clips or stanchions on beams before they were sent up. The company refused the
use of bucket lifts or personnel baskets raised to working height from vehicles at ground
level, stating that the bare ground around the building had not been evaluated and rated
to support the equipment; nonetheless, after relator's fall, Heritage or its successor on the
job did provide this equipment.
       {¶ 36} Peters was tied off while working using his own "rat tail," a lightweight,
plastic-coated choker specifically designed for personal safety use. This use of a choker
was legal because he was tied off to the previously-set beam, which was connected at both
ends. In 11 years of work, he had never seen a bridge clamp used to secure a choker or
beamer as a safety anchor. (R. 495.) He agreed that this was at least theoretically possible,
but insisted that it was against OSHA regulations. (R. 500.)
       {¶ 37} When confronted with his prior statement obtained earlier in the
investigation, Peters agreed that beamers were at the very least available in the "gang box"
at ground level, and Connell had instructed the ironworkers to use them. (R. 493-94.) He
corroborated relator's assertion that Connell told them both to give the appearance of
tying off in places where they could not actually do so.
       {¶ 38} 19. Michael Connell testified that chokers and bridge clamps were on the
third-floor deck below relator's work location, and the chokers were new. Beamers were
also available in the gang box. Connell testified that he recalled no complaints from relator
or Peters regarding safety standards. He denied telling the connector crew to simulate
tie-offs when it was not possible to do so properly. Presented with photographs of the
work area taken shortly after relator's accident, he identified beamers, chokers, and
bridge clamps on the third-floor deck. As far as the use of bridge clamps to secure beamers
and chokers on a floating beam, and the presence of these items on the third-floor deck,
Connell testified as follows:
               Q. Let me ask you this: Is it allowable to use a bridge clamp to
               tie off?

               A. By practice, it isn't.
No. 19AP-227                                                                         12


               Q. It isn't?

               A. But --

               Q. You've seen people do it?

               MR. LENEGHAN: Let him answer.

               Q. Oh, go ahead.

               A. There's spots where sometimes that's all you can use. And
               that's better than nothing.

               Q. Would a bridge clamp hold someone if they're falling off?

               A. Yes, a bridge clamp will hold a big beam with a plate
               clamped on there the weight of a beam.

               Q. But that's not the practice?

               A. No, but if it's the only thing that you should use, it will hold
               you.

               Q. Okay. What about using a beamer on a floating beam, is
               that acceptable?

               A. Yes.

               Q. Okay.

               A. One end is connected, it ain't a floating beam.

               Q. Well, it's floating on one end?

               A. Yes.

               Q. Right.

               A. That ain't a floating people though.

               Q. Well, the one end is floating?

               A. Yes.
No. 19AP-227                                                                        13


               Q. Is it allowable or practice-wise, is it allowable to use a
               beamer on a beam that isn't connected on both ends? Let me
               ask you that way.

               A. You're not even supposed to be on the beam if it ain't
               connected on one end.

               Q. No, maybe you misunderstood what I said. If the beam is
               not connected on both ends, let's say it's connected on one end,
               but not on the other end?

               A. Yes.

               Q. Is it permissible to use a beamer?

               A. Yes.

               Q. It is?

               A. Yes, it is.

               Q. What prevents it from falling, sliding right off the beam?

               A. You can use the bridge clamp to clamp it down. When you
               walk across, that rid has got that beam. That beam isn't going -
               - it might come down a little bit, but it ain't going to be enough
               unless it comes out and you're by your column and stuff, the
               only way that beamer is going to come off is if that beam is
               laying way down.

               Q. Okay.

               A. That beam maybe will come down six inches from his
               weight.

               Q. Let's assume for a minute that that beam is way down.
               Would it be proper to use a beamer if that beam is way down?

               A. It's not going to be way down because your rig - -

               Q. Just - -

               A. Common sense.
No. 19AP-227                                                                       14


               HEARING OFFICER: Mr. Connell, can you just take a picture
               and listen to the complete question that Mr. Canda asked you
               and keep your answer specifically to the question.

               THE WITNESS: Okay.

               Q. Humor me, Mr. Connell.

               MR. LENEGHAN: Objection to that.

               Q. I mean, I'm asking you if the beam is at such an angle that
               you called it way down, would it be proper to use a beamer on
               a beam that has an angle like that?

               A. Them beamers will cock their self and grab. Now, there is a
               chance of it slipping off.

               Q. Okay.

               A. But they cock their selves and they will grab, too.

               Q. Okay. So can we agree that it may not be the best way to tie
               off if you have a beam that is leaning, it would be not the best
               way to tie off with a beamer because it could slide right off?

               A. Right. You shouldn't even be on that beam if it's laying down
               that far. By practice, you bring that beam up even, right where
               you're supposed to be and then you go across it.

               Q. By practice, do you use a bridge clamp to secure a beamer
               in any way?

               A. You can put it - - once you get to your spot, you can put that
               bridge clamp in front of that beamer and then it's not going
               nowhere.

               Q. Is that allowable?

               A. Yes.

               Q. That's not illegal?

               A. No, that's --

               Q. That's not against OSHA regulation?
No. 19AP-227                                                                          15


               A. That bridge clamp isn't going nowhere.

               Q. That's not against OSHA regulation?

               A. Not that I know of.

               Q. Not that you know of?

               A. Not that I know of.

               MR. CANDA: All right. I'm going to turn it over to Ms. Lietzke?

               ***

               Q. These are pictures taken by NASA afterwards. Do you see
               beamers in this picture?

               A. Yes. Let me see that again.

               Q. Can you identify the beamers?

               A. Yes. Those are the beamers and them are the chokers. I
               don't know if that's a clamp in that bucket or not, it's hard to - -

               MR. CANDA: Is that the same picture we saw before?

               ***

               BY MR. LENEGHAN:

               Q. Can you point to what you identify as the beamer?

               A. These are the beamers.

               Q. Is there more than one?

               A. Yes, there's three.

               Q. There's one, two, three?

               A. There's three of them.

               HEARING OFFICER: Okay.

               Q. What is in the bucket?
No. 19AP-227                                                                          16


               A. That might be a clamp. I'm not sure. It's hard to tell.

               Q. What is this wire over here?

               A. Them are chokers. See the red tag on that? That's a choker
               tag.

               Q. Now, when you say "choker", is this a lifting choker or is it
               a tie off choker?

               A. We were using them as tie-off chokers, because we haven't
               used them for nothing else.

               Q. Okay. So what you're saying is the picture here is showing
               a tie-off choker that had never been used as a lifting choker?

               A. Yes.

               Q. And did Heritage Steel have brand-new tie-off chokers on
               this job before the accident?

               A. Yes. Well, we were using them chokers for the tie-off
               chokers.

               ***

               BY MR. CANDA:

               Q. Do you use bridge clamps to stop a beamer?

               A. No, not theoretically. I agree with what Mike says, you know,
               it's not typical, but it's a means - - it's a means to an end.

(R. 510-12.)

       {¶ 39} 20. Two other members of the construction crew presented evidence:
Michael Nyzda and Thomas Langel. The two were working as the ground crew on the day
of the accident, preparing and sending up beams for connection by relator and Peters.
Later, both were tasked with removing the partially-connected beam after relator's fall.
As a result, both stated that they were able to observe the equipment found on the third-
floor deck. Both recalled seeing beamers, chokers, and a bridge clamp.
No. 19AP-227                                                                               17


       {¶ 40} 21. Langel also gave testimony via deposition for a related civil case, and his
deposition is in the record here. In that testimony, Langel emphasized that neither a
beamer nor a choker can be used on a beam with a disconnected end. (R. 264-65.) He
stated that the safe and legal method of tying off would be a system of stanchions and
cables rigged on the beams before they were sent up for connection. (R. 265-66.) Bridge
clamps were not suitable as safety anchors either for setting safety cables or preventing a
beamer from sliding off the beam end. (R. 278-79, 286, 293, 295), and he had never seen
this done in his career as an ironworker. He conceded that such an arrangement, if not
legal under OSHA regulations, was nonetheless better than no tie-off at all. (R. 295.)
       {¶ 41} 22. Jerry Vitanza, owner of Heritage, testified at the hearing before the
SHO that he was unable to access the job site to recover his equipment until June 16, 2011
(some seven weeks after the accident) to recover equipment. At that time, Heritage
recovered bridge clamps, beamers, and tie-off chokers from the third-floor deck. Vitanza
testified that Heritage had recently brought new tie-off chokers capable of maintaining
the required minimum load of 5,000 pounds. Vitanza denied being approached by relator
prior to the accident regarding safety deficiencies at the NASA site.
       {¶ 42} 23. Heritage introduced a letter at the hearing giving the inventory of items
picked up by Connell on June 16, 2011, listing bridge clamps, tie-off chokers, and other
equipment. The letter is unsigned.
       {¶ 43} 24. An OSHA investigation ensued from relator's fall. The contents of the
investigation report, which resulted in citations for violations by Heritage, are in the
stipulated record here. Citation 1, Item 1 of this report concludes that "Anchorage used
for attachment for personal fall arrest equipment was not capable of supporting at least
5,000 pounds * * * per employee attached * * * during steel erection activities, the
employer did not ensure that 3/8 inch chokers that were supplied for fall protection were
capable of supporting 5,000 lbs." (R. 592.)
       {¶ 44} 25. Citation 1, Item 2 of the OSHA report states that erectors working more
than 15 feet above lower level were not "protected from fall hazards by guardrail systems,
safety net systems, personal fall arrest systems, * * * or fall restraint systems." (R. 592.)
No. 19AP-227                                                                            18


       {¶ 45} 26. Citation 1, Item 3 of the OSHA report further states: "Each connector
was not protected in accordance with paragraph (a)(1) of this section from fall hazards of
more than two stories or 30 feet * * * above a lower level." (R. 593.)
       {¶ 46} 27. The text of the OSHA regulations referred to by the witnesses does not
appear in the record. The section given in the OSHA citation in relation to personal fall
protection is 29 C.F.R. 1926.760(b)(1). This section then makes further reference to 29
C.F.R. 1926.502. The language of these and any potentially relevant appendices is not
discussed in the commission's order.
Discussion and Conclusions of Law:
       {¶ 47} Relator seeks a writ ordering the commission to remand his VSSR
application for reconsideration by a hearing officer. To be entitled to this relief in
mandamus, relator must demonstrate a clear legal right to the requested relief, a
corresponding clear legal duty on the part of the commission, and the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Moore v. Malone, 96 Ohio St.3d
417, 420, 2002-Ohio-4821, ¶ 20. A right to a writ of mandamus will lie only where the
commission abused its discretion by entering an order not supported by any evidence in
the record. State ex rel. Taylor v. Indus. Comm., 150 Ohio App.3d 309, 2002-Ohio-6451,
¶ 21 (10th Dist.). This court will not find such an abuse of discretion where there is some
evidence in the record to support the commission's finding. State ex rel. Miller v. Indus.
Comm., 10th Dist. No. 13AP-418, 2014-Ohio-1742, ¶ 9.
       {¶ 48} A claimant seeking to establish a VSSR claim must prove that an applicable
specific safety requirement was in effect at the time of injury, the employer failed to
comply with that requirement, and the failure to comply was the proximate cause of the
injury in question. State ex rel. Scott v. Indus. Comm., 136 Ohio St.3d 92, 2013-Ohio-
2445, ¶ 11. "It is well-settled that a VSSR award is deemed a penalty to the employer
subject to the rule of strict construction with all reasonable doubts concerning the
interpretation of the safety standard to be construed against the applicability of the
standard to the employer." State ex rel. Sunesis Constr. v. Indus. Comm., 10th Dist. No.
09AP-423, 2010-Ohio-4434, ¶ 40.
       {¶ 49} Factual questions relevant to proof of a VSSR rest exclusively within the
discretion of the commission. State ex rel. Haines v. Indus. Comm., 29 Ohio St.2d 15, 17
No. 19AP-227                                                                           19


(1972). This court in a mandamus action will review the commission's factual decisions
on VSSR applications only for an abuse of discretion. State ex rel. Ish v. Indus. Comm.,
19 Ohio St.3d 28, 32 (1985).
      {¶ 50} The question before this court is whether the commission abused its
discretion when accepting certain evidence regarding the nature and quality of the tie-off
equipment available to relator, where that evidence contradicted the direct testimony of
relator and his work partner on the day of injury, Darren Peters.
      {¶ 51} Respondent argues that the OSHA report and citations are not probative of
a VSSR under Ohio law. This is partially correct. Violations of other regulations, such as
OSHA standards, will not, by themselves, support a VSSR. State ex rel. Richmond v.
Indus. Comm., 139 Ohio St.3d 157, 2014-Ohio-1604, ¶ 19. Conversely, compliance with
OSHA regulations will not preclude a VSSR award. State ex rel. Danstar Builders, Inc. v.
Indus. Comm., 10th Dist. No. 04AP-309, 2005-Ohio-365, ¶ 26, aff'd, 108 Ohio St.3d 315,
2006-Ohio-1060. However, neither line of cases invokes a bar against consideration of
OSHA findings insofar as they may support a finding of a VSSR under Ohio law. This is
qualitatively different than relying on an OSHA violation to support an Ohio violation;
relying on OSHA facts to support or deny an Ohio violation is sound evidence for
consideration. Scott at ¶ 31 (Denying VSSR application because OSHA air quality testing
in workplace did not reveal hazardous levels of contaminants.).
      {¶ 52} In addition, because VSSR definitions by themselves may lack sufficiently
detailed descriptions of workplace conditions and requirements, the commission and
courts have accepted and applied OSHA and industry standards when assessing a VSSR
application: "[A]lthough the commission may not adopt external standards as the sole
basis for a VSSR award, it may look to those standards as relevant factors to inform its
interpretation of an SSR and its determination whether the employer violated that SSR."
Richmond at ¶ 22. Consistently with this approach, the SHO order in this case states that
the hearing officer's decision is made "after a review of all the evidence on file and
adduced at the hearing and in consideration of industry standards." (R. 609.)
      {¶ 53} The testimony regarding the presence of beamers, chokers, and bridge
clamps in the work area was conflicting. Relator and Peters asserted that these appliances
were absent or of improper quality. The other witnesses and some photographic evidence
No. 19AP-227                                                                             20


suggest otherwise.    There is therefore some evidence in the record to support the
commission's conclusion that beamers, chokers, and bridge clamps were present on the
third-floor deck if relator wished to avail himself of them.
       {¶ 54} The mere presence of certain appliances, however, is not conclusive of
relator's VSSR application because there is no evidence to support the commission's
conclusion that the appliances in question could provide reliable and legal attachment
points under the conditions at the time relator fell. Both relator and Peters testified at
length regarding the application of chokers, bridge clamps, and beamers for tying off on
a beam with one unsecured end. Both were detailed and specific in their explanation as
to why the equipment available on the third-floor deck was not suitable for tying off to a
floating beam. Both cited to OSHA regulations, Subpart R, to establish the need for other
safeguards.
       {¶ 55} In contrast, Connell testified without reference to OSHA or other
regulations, other than to say that using a beamer on a floating beam was not against any
OSHA requirement "that [he knew] of." (R. 511.) Connell stated that beamers might cock
and grab on a floating beam when pulled by a fall, and thus not slide off the end of the
beam. Although Connell felt that a bridge clamp used as a stop could secure a beamer, he
qualified his belief: "I agree with what Mike says, you know, it's not typical, but it's a
means - - it's a means to an end." (R. 512.)
       {¶ 56} The magistrate considers that the commission has abused its discretion in
accepting ambivalent testimony from individuals stating no definite opinion regarding
the adequacy of that equipment under applicable safety standards. This did not constitute
some evidence upon which the commission could base its decision. Having acknowledged
the significance of industry standards, and thus pertinent OSHA regulations, in
determining whether Heritage had violated Ohio Adm.Code 4123:1-3-03(J)(1)
requirements that "[l]ifelines and body belts or harnesses shall be securely fastened to the
structure," the commission abused its discretion when it did not consider the only clear
evidence in this respect. The magistrate accordingly finds that the commission's order is
not supported by some evidence.
       {¶ 57} In sum, the presence or absence of beamers and chokers is irrelevant on the
present facts because they would not have allowed relator to secure himself to the floating
No. 19AP-227                                                                        21


beam upon which he was working. The only probative evidence before the hearing officer
and commission was that presented by relator and Peters, establishing that the
appropriate tie-off equipment was not available to relator at the time of his fall. The
magistrate therefore recommends that this court should issue the requested writ of
mandamus ordering the commission to reconsider the matter relying on the appropriate
evidence and fully articulating the applicable industry standards, including OSHA
regulations.


                                               /S/ MAGISTRATE
                                               MARTIN L. DAVIS




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).